In the trial court the general demurrer was sustained to the petition of N. Levin in an action against Frances H. Jeffers to subject her separate estate to liability upon a contract made by her during coverture. In the original disposition of the case the court affirmed the judgment of dismissal entered upon Levin's refusal to amend after the demurrer was sustained.
Pending Levin's motion for rehearing, this court certified the controlling question to the Supreme Court, which held that the trial court erred in sustaining the general demurrer. N. Levin v. Frances H. Jeffers, 52 S.W.2d 81. The case is fully stated in the Supreme Court's opinion.
In deference to that holding, it becomes the duty of this court to grant appellant's motion for rehearing and reverse and remand. It is so ordered.
 *Page 68